DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on July 2, 2022. Claims 2, 7-10, 13, 15, 17 and 20 are amended, Claims 1, 5-6, 11, 16 and 18 are cancelled, and presents arguments, is hereby acknowledged. Claims 2-4, 7-10, 12-15, 17, and 19-21  are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on July 2, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts fail to teach limitations of the amended independent Claims 1, 15 and 20, specifically: 
A: “updating a decision model for determining whether to output a first notification associated with the first application in response to a sensor of the wearable device obtaining first data”;
B: “responsive to determining the user feedback includes the negative interaction, cause, the decision model to be updated, so that the wearable device does not output the first notification associated with the first software program application in response to receiving another instance of the first data generated by the at least one sensor”;
C: updating one or more threshold for subsequent determinations of whether to activate the 1st application in Claim 15.

Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding arguments A and C, as presented in the office action, Sprigg teaches in Figs. 3-6 that a bio model and detection threshold is updated based on detected user condition; Fig. 5 at step 506, app reacts to whether receiving terminal response (i.e. user interaction) and adjusts (i.e. adjusting decision model) model parameters , e.g. threshold, determined exception, alert level and etc., accordingly; also in Fig. 6, there are user interactions in steps 608, 506, 508 to alter further notifications. It is further noted that whether to deactivate and further activate notification/alert based on sensor measurements are design and application related, where one either accelerate, decelerate or leave as it is. 
Regarding argument B, Cheong teaches in Fig. 127 and [1304]-[1309], an operation of the notification unit of a touch sensor, a notification is outputted at step 7709, at step 7711 detecting whether there is a termination event (i.e. negative response), e.g. failing to sense the touch input signal, entry into the low power mode, setting haptic feedback non-supporting mode, failing to sense the user's bio signal, receiving a designated particular gesture event, and etc., where the there would be no more notification once a termination event is detected. It is also noted that changing notification upon user actions are known practices in the field, e.g. disable/silence call/text notification, block caller ID, setup sleep mode, adjust touch screen sensitivity and etc. 
In view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-10, 12-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170011210 A1 (Cheong), in view of US 20130278414 A1 (Sprigg) and in further view of US 20110059769 A1 (Brunolli).
Regarding Claim 2, Cheong teaches:
A wearable device comprising: at least one sensor configured to generate data associated with the wearable device; memory configured to store a first software program application; at least one processor configured to: receive first data generated by the at least one sensor; determine, based at least on the first data and a decision model, whether to output a first notification associated with the first software program application; cause, in response to the determination, the wearable device to output the first notification; receive user feedback in response to the first notification; determine the user feedback includes a negative interaction; and responsive to determining the user feedback includes the negative interaction, cause, the decision model to be updated, so that the wearable device does not output the first notification associated with the first software program application in response to receiving another instance of the first data generated by the at least one sensor (Cheong: Figs. 1, 51-52, an electronic device that comprises many sensors detect user environments, motion, biometric data, position and among others; the device also has communication link(s) that can communication with other electronic devices; the device has numerous applications, e.g. Fig. 58 and [0524]-[0534], sensors detect preset condition conditions (i.e. a parameter in a decision model); if the condition is met, a set of actions are performed by the device and measurement goes to the 2nd preset threshold, the device either obtain additional info in case of negative or vary period of measurement in case of positive test; a service is further determined and provided to user, which includes exercise coaching, info recommendation, and display to the user at least a portion of the user association information and/or at least a portion of the bio information together or separately from the provision of the determined service; Figs. 96-97. 169, the device identifies wearing state and provide UI per wearing state; user clicks interface icon to set up device state; Figs. 143-145, an example of running monitoring and feedback to user for user action, speed up, slow down or keep the pace, and the device continues monitoring and providing visual and/or haptic feedbacks; Figs. 152-156, the device interacts with other electronic devices e.g. cellphone; Figs. 191-195, user actions in response to display; Fig. 127 and [1304]-[1309], an operation of the notification unit of a touch sensor, a notification is outputted at step 7709, at step 7711 detecting whether there is a termination event (i.e. negative response), e.g. failing to sense the touch input signal, entry into the low power mode, setting haptic feedback non-supporting mode, failing to sense the user's bio signal, receiving a designated particular gesture event, and etc., where the there would be no more notification once a termination event is detected. It is also noted that changing notification upon user actions are known practices in the field, e.g. disable/silence call/text notification, block caller ID, setup sleep mode, adjust touch screen sensitivity and etc.; [0423]-[0426], the device may get notification from other device, e.g. calls or SMS, which user may enter negative feedback to terminal call or not display message).
Cheong does not teach explicitly on updating model and threshold parameter. However, Sprigg teaches (Sprigg: Figs. 3-6, a bio model and detection threshold is updated based on detected user conditions; a bio model and detection threshold is updated based on detected user condition; Fig. 5 at step 506, app reacts to whether receiving terminal response (i.e. user interaction) and adjusts (i.e. adjusting decision model) model parameters , e.g. threshold, determined exception, alert level and etc., accordingly; also in Fig. 6, there are user interactions in steps 608, 506, 508 to alter further notifications. It is further noted that whether to deactivate and further activate notification/alert based on sensor measurements are design and application related, where one either accelerate, decelerate or leave as it is).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cheong with updating model and threshold parameter as further taught by Sprigg. The advantage of doing so is to a mechanism to monitor user bio conditions over a period to enable illness detection in early stage (Sprigg: Abstract).
Cheong as modified does not illustrate explicitly on user interaction upon event notifications. However, Brunolli teaches (Brunolli: Figs. 4-5, interactions among wearable device and cellphone upon notifications).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Cheong as modified with user interaction upon event notifications as further taught by Brunolli. The advantage of doing so is to a mechanism to operate cell device when it is not accessible (Brunolli: Background).
Regarding Claim 3, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the decision model includes at least one parameter used to determine whether to output the first notification (Cheong: fig. 58, preset condition or threshold).
Regarding Claim 4, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the first notification includes at least one of a visual notification, an audio notification, or a tactile notification (Cheong: Figs. 143-145).
Regarding Claim 7, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one processor is further configured to wirelessly transmit an activation signal to a device paired with the wearable device, wherein a second software program application associated with the device and corresponding to the first software program application is activated on the device (Cheong: Figs. 152-156, the device interacts with other electronic devices e.g. cellphone).
Regarding Claim 8, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one processor is further configured to determine that notifications associated with the first software program application are to be outputted based at least on a signal from a device paired with the wearable device, the signal comprising second data generated by the device, the at least one processor further configured to determine that a second notification associated with the first software program application is to be outputted based at least on the first data, the second data, and the decision model associated with the first software program application (Cheong: Figs: 152-156, 165, detecting wearable state, pair, and receive calls/SMS notifications, and subsequently user response).
Regarding Claim 9, Cheong as modified teaches all elements of Claim 2. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one processor is further configured to determine that notifications associated with the first software program application are to be outputted further based at least on a signal from a device paired with the wearable device, the signal comprising an indication that second data generated by the device has satisfied one or more criteria (Cheong: Figs. 81-82, paring based on bio signal and info).
Regarding Claim 10, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 3, wherein the at least one processor is further configured to: compare the first data with the at least one parameter associated with the first software program application; compare the first data with at least one parameter associated with a second software program application associated with the wearable device; determine that the first data is more relevant to the at least one parameter associated with the first software program application than to the at least one parameter associated with the second software program application; and determine that notifications associated with the first software program application is to be displayed based at least on the determination that the first data is more relevant to the at least one parameter associated with the first software program application (Cheong: Figs. 51-52, the device has multiple sensors or applications, and each sensor measures and monitors different data; once a parameter is set or selected, the collected data is checked per corresponding parameter for output, e.g. gyro sensor data vs. bio sensors such as ECG) .
Regarding Claim 12, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 2, wherein the at least one sensor comprises one or more of a global positioning system (GPS) sensor, a gyroscope, an accelerometer, a magnetometer, a microphone, a proximity sensor, an illumination sensor, an altimeter, a gravity sensor, a temperature sensor, a pressure sensor, a humidity sensor, or an orientation sensor (Cheong: Figs. 51-52).
Regarding Claim 13, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 3, wherein the first data is indicative of a rate of movement, and the at least one parameter includes a threshold rate of movement, the at least one processor further configured to generate the first notification associated with the first software program application based at least on the rate of movement exceeding the threshold rate of movement (Cheong: Fig. 52 and [0651]-[0653], the device has various sensors to detect movement and movement rate, e.g. gyro sensor, acceleration sensor, GPS, and etc.)
Regarding Claim 14, Cheong as modified teaches all elements of Claims 2/3. Cheong as modified further teaches:
The wearable device of claim 3, wherein the first data is indicative of a time period of movement and the decision model includes a threshold time period, the at least one processor further configured to determine the first notification based at least on the time period of movement exceeding the threshold time period (Cheong: Fig. 143, recording running time, where set alert/notification on a preset time is known practice).
Regarding Claim 15, Cheong teaches:
A method of operating a wearable device, the method comprising: receiving first sensor data generated by at least one sensor of the wearable device; determining that the first sensor data satisfies at least one threshold for automatically activating a first software program application stored in memory of  the wearable device; automatically activating the first software program application in response to the determination that the sensor data satisfies the at least one threshold; receiving user feedback in response to the activation of the first software program application; determining, based at least on the user feedback that includes a negative interaction, that the activation of the first software program application was not appropriate; and updating the at least one threshold for automatically activating the first software program application, the updated at least one threshold to be used in making one or more subsequent determinations of whether to activate the first software program application (Claim 1 taught all elements of Claim 15 except updating notification threshold. However, Cheong further teaches in Fig. 140-141 and [1506]-[1510], once device detects pressure of touch sensor of a user, the device may transfer/update the strength info of the user pressure for subsequent detection, and the info may also transfer to another network-connected devices).
Regarding Claim 17, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, further comprising wirelessly transmitting an activation signal to a smartphone paired with the wearable device such that a second software program application associated with the smartphone and corresponding to the first software program application is activated on the smartphone (Cheong: [0423]-[0426], the device may get notification from other device, e.g. calls or SMS, which user may enter negative feedback to terminal call or not display message).
Regarding Claim 18, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, further comprising comparing the second additional sensor data with the at least one threshold in response to a signal from a smartphone paired with the wearable device (Cheong: Fig. 140-141 and [1506]-[1510], once device detects pressure of touch sensor of a user, the device may transfer/update the strength info of the user pressure for subsequent detection, and the info may also transfer to another network-connected devices)..
Regarding Claim 19, Cheong as modified teaches all elements of Claim 15. Cheong as modified further teaches:
The method of claim 15, further comprising outputting, upon performing [[the]] a second activation, at least one of a visual alert, an auditory alert, or a haptic alert (Cheong: Figs. 143-145).
Regarding Claim 20, all claim limitations are taught by Claims 1 and 15 except inter-device communication activities between wearable device and cellphone device. However, Brunolli teaches in Figs. 4-5 activities between a wearable device and cellphone in calls and SMS. Therefore, Claim 20 is also rejected by Cheong as modified by Sprigg and Brunolli.
Regarding Claim 21, Cheong as modified teaches all elements of Claim 20. Cheong as modified further teaches:
The system of claim 20, wherein the wearable device is a smartwatch and the device is a smartphone (Brunolli: Fig. 1).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649